Citation Nr: 1619970	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1997 to September 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of the record, the Board has found that further development of the medical record is needed for proper consideration of the Veteran's claim.  Specifically, alternative theories of entitlement have been presented:  On one hand, a low back disability is claimed to be directly related to complaints in service; on the other hand such disability is claimed to be secondary to service connected left hip osteoarthritis.  As the Veteran has a current diagnosis of thoracolumbar pathology (levoscoliosis) and both had complaints of back pain in service and has established service connection for a left hip disability, medical opinions addressing both theories of entitlement are necessary.

The Veteran's service entrance examination is silent for complaints, findings, or diagnosis of a back disability.  She was discharged from service in September 2002 pursuant to a Physical Evaluation Board finding that she no longer met Army medical standards and was unfit for active duty service.

On February 2012 QTC examination, levoscoliosis was diagnosed.  The examiner addressed only a secondary service connection theory of entitlement, and indicated that the record did not establish a causal relationship between the Veteran's hip and a low back disability.  The examiner, citing that a review of the [service] record did not find back pain noted, opined that it was less likely that the Veteran's current low back disability was caused by her service connected left hip osteoarthritis.  This opinion is based on an inaccurate factual premise as the Veteran's service treatment records (STRs) include a June 6, 2002 memorandum, by the Veteran to a service Physical Evaluation Board, indicating that she had had back pain since she was assigned to her permanent duty station.

On subsequent (December 2012) Disability Benefits Questionnaire evaluation of the Veteran, the diagnosis was thoracolumbar scoliosis, 7 degrees; the provider noted that scoliosis of less than 10 degrees was considered normal.  The examiner also indicated that there was an associated rotational deformity of the lower lumbar spine which was congenital.  It was noted that there was no pain on motion initially, but that various limitations (including pain on movement) were found on repeat testing, and that diagnostic studies/MRI showed lumbar disc space narrowing and a mild disc bulge.  The examiner opined, in essence, that the Veteran's low back disability is unrelated to service.  The examiner observed that scoliosis was not noted on service separation (but that the Veteran complained of back pain), that scoliosis of less than 10 degrees is insignificant, and that (as suggested by its minimal nature) the rotational deformity was "more likely congenital".  Significantly, the examiner did not account for the complaints of back pain on separation, the Veteran's reports of pain since an injury in basic training, or the disc pathology found on diagnostic studies (but attributed the back pain to it).  The provider also did not address the secondary service connection theory of entitlement.  Accordingly, the report of this examination is also inadequate for rating purposes.  

Because there is no adequate medical opinion addressing the medical questions presented, corrective action, specifically a remand for another examination to secure an adequate opinion that addresses both theories of entitlement is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon (or another physician with the requisite expertise) to ascertain the nature and likely etiology of the Veteran's current lower back disability.  The examiner should review the entire record, noting in particular, the Veteran's STRs, which show that her service entrance exam was silent for back complaints (and that she is entitled to the presumption of soundness on entry in service with respect to a back disability), that she reported back complaints in service, including in a June 6, 2002 memorandum to the Physical Evaluation Board, and that she has a service-connected hip disability).  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following

(a)  Please identify, by diagnosis, each low back disability or defect noted/or shown by the record (to specifically include scoliosis, rotational deformity, and disc pathology).  Please indicate whether any diagnosed entity is in the nature of a congenital defect.

(b)  Please identify the likely etiology for each low back disability/defect entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was: (i) incurred or aggravated in service, or (ii) caused or aggravated by the service connected hip disability.  [The opinion must address the concept of aggravation.]  

The examiner must include rationale with all opinions.  The rationale must account for the complaints of back pain reported when the Veteran was being separated from service, and address the etiology of the disc pathology noted on diagnostic studies.  

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

